     Case 3:21-cv-00471-L-LL Document 6 Filed 04/28/21 PageID.36 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11
      ISMAEL DIAZ,                               )    Case No. 3:21-cv-00471-L-LL
12                                               )
                   Plaintiffs,                   )
13                                               )    ORDER GRANTING IN PART
            vs.                                  )    JOINT MOTION TO AND
14                                               ))   ADMINISTRATIVELY CLOSING
      CITIBANK, N.A., and                        )    ACTION AND DISMISSING
15                                               )    ACTION WITHOUT PREJUDICE
                   Defendant.                    )
16                                               )    [ECF NO. 5]
17
            Pending before the Court is Joint Motion to Stay Action and Arbitrate Claims.
18
      (ECF No. 5, “Joint Motion.”) For the reasons stated below, the Joint Motion is
19

20
      granted in part. This action is dismissed without prejudice.

21
            The parties’ request to arbitrate this action before the American Arbitration

22
      Association pursuant to the terms of the arbitration agreement in the parties’ credit

23
      card agreement (ECF No. 5-1, “Arbitration Clause”) is granted. The parties further

24
      request to stay this action. Notwithstanding the language of 9 U.S.C. § 3, a district

25
      court may either stay the action or dismiss it outright when all the claims in the

26    action are subject to arbitration. Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d

27    1072, 1074 (9th Cir. 2014). Upon completion of arbitration proceedings, the parties

28    may return to court as provided in 9 U.S.C. § 9.

                                       -1-
            ORDER GRANTING JOINT MOTION TO STAY ACTION AND ARBITRATE CLAIMS
                                                      Case No. 3:21-cv-00471-L-LL
     Case 3:21-cv-00471-L-LL Document 6 Filed 04/28/21 PageID.37 Page 2 of 2



 1          Accordingly, the claims in this action shall be arbitrated as provided in the
 2    Arbitration Clause. This action is dismissed without prejudice.
 3          IT IS SO ORDERED.
 4

 5    Dated: April 27, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                       -2-
            ORDER GRANTING JOINT MOTION TO STAY ACTION AND ARBITRATE CLAIMS
                                                      Case No. 3:21-cv-00471-L-LL
